Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated August 25th, 2021 responding to the May 28th, 2021 Office Action provided in the rejection of claims 1-20. 

Status of Claims
2.	Claims 1, 2, 5-7, 10-13 and 16-20 have been amended. Claims 1-20 are pending in the application, of which claims 1 and 12 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 
Response to the Amendments
3.	(A).	Regarding art rejection: In regards to claims 1-18 Applicants arguments are not persuasive; further, Applicants' amendment necessitated modified rejection based on the same grounds of rejections presented in the following art rejection.
(B).	Regarding 35 U.S.C. § 112(a) rejection: Applicants amendment to the claims 1, 7 and 13 lead to overcome the rejection under 35 U.S.C. § 112(a). 
(C).	Applicant's arguments filed June 17th, 2022 have been fully considered but they are not persuasive. Further, Applicant's amendment necessitated the previous ground(s) of modified rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to the Arguments
4.    As an initial mater Examiner likes to points out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants arguments are based on the newly amended limitation in the claims. This newly amended limitations are address through the following modified art rejection provided in this office action.

Claim Rejections – 35 USC §103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-18 is rejected under 35 U.S.C. 103 as being unpatentable over Muhammad et al. (“A User-Centric Knowledge Creation Model in a Web of Object-Enabled Internet of Things Environment”[NPL Document]  -herein after Muhammad) in view of Michel Dufresne (US Patent Pub. No. 9372684 B1 herein after Dufresne).
Per claim 1: 
Muhammad discloses:
A method of ontology model based application development (At least see Abstract: a conceptual sematic ontology model has been developed), comprising: 
defining, an ontological model specifying a plurality of ontology classes and relationships therebetween  (At least see page:24079, ¶[05] - At the beginning, domain and scope for development of the semantic ontology were defined, see page: 24069, ¶[01] objects, locations, services etc. are defined as classes and subclasses using a semantic ontology so that objects can be mapped to each other; and also see page: 24080, ¶[01] -semantic ontology model has been developed based on classes and class hierarchy);      
generating, autonomously by an ontology-library generator (At least see page: 24055, ¶[04] - Storing and reusing the objects in a knowledge base can be expressed by semantic ontology that defines common vocabulary to share information in a domain) an ontology library which abstracts the plurality of ontology classes and relationships defined in the ontological model and configured for use in generating ontology instances (At least see page: 24059 ¶[04] - Object relationship models define the main abstractions and concepts that describe the relationships between physical object, resources and services, also see page: 24080, ¶[02] -Object properties are used to describe the relationship among instances of classes); 
deploying, the ontology library to an Internet of Things (“IoT”) system (At least see page: 20473, ¶[01] -a knowledge-based functional model include context monitoring, decision making, CVO, inference, knowledge base and learning modules, as shown in Figure 14. The context monitoring is responsible for monitoring the context associated with the request. Context is monitored in terms of context parameters that enable the system to be aware. The context parameters include the information of the schedule, location, user interest, associated VOs and CVOs at a specific time and location. Based on the fact that context awareness means changes in the situation, the CVO performs autonomously, also see page: 24062, ¶[03] -The WoO service platform supports a dynamic mechanism to compose the user-centered IoT service in conjunction with the semantic ontology indicating a partial or full relationship among VOs. Thus, the orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications); 
generating an ontology instance based on the ontology library deployed to the IoT system (At least see page: 20473, ¶[01] -a knowledge-based functional model include context monitoring, decision making, CVO, inference, knowledge base and learning modules, as shown in Figure 14. The context monitoring is responsible for monitoring the context associated with the request. Context is monitored in terms of context parameters that enable the system to be aware. The context parameters include the information of the schedule, location, user interest, associated VOs and CVOs at a specific time and location. Based on the fact that context awareness means changes in the situation, the CVO performs autonomously, also page: 24059, ¶[03] -Combining the VO information and attributes for service composition in WoO increases the scope of IoT services. The user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository. WoO allows objects to collaborate and be harmonized in a semantic ontology); 
modifying, an IoT application based on the ontology instance (At least see Abstract: -
 functionalities of multiple virtual objects are combined with service rules to form composite virtual objects that offer context-aware knowledge-based services, where context awareness plays an important role in enabling automatic modification of the system to reconfigure the services based on the context. Converting the raw data into meaningful information and connecting the information to form the knowledge and storing and reusing the objects in the knowledge base can both be expressed by semantic ontology); and  
10managing, by the IoT application, the IoT system utilizing the IoT application (At least see page: 24062 ¶[03] -orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications).

Muhammad sufficiently discloses an ontology library in the method as set forth above, but Muhammad does not explicitly discloses: wherein the ontology instance is derived from an IoT application executing within the IoT system.

However; Dufresne discloses:
5 wherein the ontology instance is derived from an IoT application executing within the IoT system (At least see Col. 2:16-33 ontology may include information indicating attributes for a set of applications. Examples of the attributes include, but are not limited to, classes, properties, and axioms. An instance of the ontology may be obtained, which corresponds to an application of the set of applications).
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dufresne into Muhammad’s invention because providing ontology-configurable computer programs and/or supplemental functionalities for computer programs via ontology instances. As an example, an application (and/or a computer program thereof) may be supplemented with additional functionalities, e.g., for specializing a business application in a particular domain of interest, without having to modify the application code of the application (and/or without having to recompile such application code to recreate an "updated" version of the executable), to achieve this, for example, a business application may utilize at runtime supplemental information as at least part of its working memory as once suggested by Dufresne (please see Col.2:1-15).

Per claim 2: 
Muhammad discloses:
defined ontological model is composed of a plurality of ontological models (At least see page: 24066, ¶[03] - Device and resource models are implemented using a semantic ontology to abstract the physical devices as well as to control them according to the resource model. These models are interrelated with each other to create VOs on the WoO platform that enable flexible creation of user-centric IoT service model).  
	
15 Per claim 3: 
Muhammad discloses:
ontological model is defined by an autonomous system (At least see page:24079, ¶[05] - domain and scope for development of the semantic ontology were defined).  

Per claim 4: 
Muhammad discloses:
ontological model is defined by a machine learning system (At least see page: 24059, ¶[03] - user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository, also see FIG. 14 with related text).  

Per claim 5: 
Muhammad discloses:
generated ontology library is configured for an embedded IoT application (At least see pages: 24055-24056 ¶[05] –a virtual world knowledge creation model that synchronizes the virtual world knowledge model and the service logistic model to develop a knowledge-based smart IoT environment).  

Per claim 6: 
Muhammad discloses:
generated ontology library is configured for a 25cloud based IoT application (At least see pages: 24057-24058 - WoO facilitates smart distributed applications that combine from different domains. In order to facilitate simple development, deployment and operation of smart distributed applications).  

Per claim 7: 
Muhammad discloses:
A system of ontology model based application development (At least see Abstract: a conceptual sematic ontology model has been developed), comprising: a processor configured to: 
define an ontological model specifying a plurality of ontology classes and relationships therebetween  (At least see page:24079, ¶[05] - At the beginning, domain and scope for development of the semantic ontology were defined, see page: 24069, ¶[01] objects, locations, services etc. are defined as classes and subclasses using a semantic ontology so that objects can be mapped to each other; and also see page: 24080, ¶[01] -semantic ontology model has been developed based on classes and class hierarchy); 
generate, autonomously by an ontology-library generator (At least see page: 24055, ¶[04] - Storing and reusing the objects in a knowledge base can be expressed by semantic ontology that defines common vocabulary to share information in a domain) an ontology library which abstracts the plurality of ontology classes and relationships defined in the ontological model and configured for use in generating ontology instances (At least see page: 24059 ¶[04] - Object relationship models define the main abstractions and concepts that describe the relationships between physical object, resources and services, also see page: 24080, ¶[02] -Object properties are used to describe the relationship among instances of classes);   
deploy, the ontology library to an Internet of Things (“IoT”) system (At least see page: 20473, ¶[01] -a knowledge-based functional model include context monitoring, decision making, CVO, inference, knowledge base and learning modules, as shown in Figure 14. The context monitoring is responsible for monitoring the context associated with the request. Context is monitored in terms of context parameters that enable the system to be aware. The context parameters include the information of the schedule, location, user interest, associated VOs and CVOs at a specific time and location. Based on the fact that context awareness means changes in the situation, the CVO performs autonomously, also see page: 24062, ¶[03] -The WoO service platform supports a dynamic mechanism to compose the user-centered IoT service in conjunction with the semantic ontology indicating a partial or full relationship among VOs. Thus, the orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications);  20WO 2019/014101PCT/US2018/041233 
generate an ontology instance based on the ontology library deployed to the IoT system (At least see page: 20473, ¶[01] -a knowledge-based functional model include context monitoring, decision making, CVO, inference, knowledge base and learning modules, as shown in Figure 14. The context monitoring is responsible for monitoring the context associated with the request. Context is monitored in terms of context parameters that enable the system to be aware. The context parameters include the information of the schedule, location, user interest, associated VOs and CVOs at a specific time and location. Based on the fact that context awareness means changes in the situation, the CVO performs autonomously, also page: 24059, ¶[03] -Combining the VO information and attributes for service composition in WoO increases the scope of IoT services. The user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository. WoO allows objects to collaborate and be harmonized in a semantic ontology); 
modify an IoT application based on the ontology instance (At least see Abstract: -
 functionalities of multiple virtual objects are combined with service rules to form composite virtual objects that offer context-aware knowledge-based services, where context awareness plays an important role in enabling automatic modification of the system to reconfigure the services based on the context. Converting the raw data into meaningful information and connecting the information to form the knowledge and storing and reusing the objects in the knowledge base can both be expressed by semantic ontology); and 
manage the IoT system utilizing the IoT application (At least see page: 24062 ¶[03] -orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications).  

Muhammad sufficiently discloses an ontology library in the method as set forth above, but Muhammad does not explicitly discloses: wherein the ontology instance is derived from an IoT application executing within the IoT system.

However; Dufresne discloses:
5 wherein the ontology instance is derived from an IoT application executing within the IoT system (At least see Col. 2:16-33 ontology may include information indicating attributes for a set of applications. Examples of the attributes include, but are not limited to, classes, properties, and axioms. An instance of the ontology may be obtained, which corresponds to an application of the set of applications).
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dufresne into Muhammad’s invention because providing ontology-configurable computer programs and/or supplemental functionalities for computer programs via ontology instances. As an example, an application (and/or a computer program thereof) may be supplemented with additional functionalities, e.g., for specializing a business application in a particular domain of interest, without having to modify the application code of the application (and/or without having to recompile such application code to recreate an "updated" version of the executable), to achieve this, for example, a business application may utilize at runtime supplemental information as at least part of its working memory as once suggested by Dufresne (please see Col.2:1-15).

5 Per claim 8: 
Muhammad discloses:
defined ontological model is composed of a plurality of ontological models (At least see page: 24066, ¶[03] - Device and resource models are implemented using a semantic ontology to abstract the physical devices as well as to control them according to the resource model. These models are interrelated with each other to create VOs on the WoO platform that enable flexible creation of user-centric IoT service model).  

Per claim 9: 
Muhammad discloses:
autonomously define the ontological model (At least see page:24079, ¶[05] - domain and scope for development of the semantic ontology were defined).  

Per claim 10: 
Muhammad discloses:
at least one machine-learning algorithm to define the ontological model (At least see page: 24059, ¶[03] - user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository, also see FIG. 14 with related text).  

Per claim 11: 
Muhammad discloses:
generated ontology library is configured for an embedded IoT application (At least see pages: 24055-24056 ¶[05] –a virtual world knowledge creation model that synchronizes the virtual world knowledge model and the service logistic model to develop a knowledge-based smart IoT environment).  

Per claim 12: 
Muhammad discloses:
generated ontology library is configured for a 25cloud based IoT application (At least see pages: 24057-24058 - WoO facilitates smart distributed applications that combine from different domains. In order to facilitate simple development, deployment and operation of smart distributed applications).  

20 Per claim 13: 
Muhammad discloses:
A system for ontology model based application development (At least see Abstract: a conceptual sematic ontology model has been developed), comprising: 
a network computer (At least see page: 24070, ¶[01] -WoO, service composition brings underlying services all together to create a new generation of smart applications over intelligent networked devices), including: 
a transceiver that communicates over a network (At least see page: 24057, ¶[02] -system designed by the SENSEI project to provide network and information management service for enabling reliable and efficient context information to be used in wireless sensor and actuator networks); 
a memory that sores at least an instruction set (At least see FIG. 10 with associated text); and 
one or more processor devices which execute instructions to perform actions (At least see FIG. 10 with associated text), including:  
defining, an ontological model specifying a plurality of ontology classes and relationships therebetween  (At least see page:24079, ¶[05] - At the beginning, domain and scope for development of the semantic ontology were defined, see page: 24069, ¶[01] objects, locations, services etc. are defined as classes and subclasses using a semantic ontology so that objects can be mapped to each other; and also see page: 24080, ¶[01] -semantic ontology model has been developed based on classes and class hierarchy); 
generating, autonomously by an ontology-library generator (At least see page: 24055, ¶[04] - Storing and reusing the objects in a knowledge base can be expressed by semantic ontology that defines common vocabulary to share information in a domain) an ontology library which abstracts the plurality of ontology classes and relationships defined in the ontological model and configured for use in generating ontology instances (At least see page: 24059 ¶[04] - Object relationship models define the main abstractions and concepts that describe the relationships between physical object, resources and services, also see page: 24080, ¶[02] -Object properties are used to describe the relationship among instances of classes); 
deploying, the ontology library to an Internet of Things (“IoT”) system (At least see page: 20473, ¶[01] -a knowledge-based functional model include context monitoring, decision making, CVO, inference, knowledge base and learning modules, as shown in Figure 14. The context monitoring is responsible for monitoring the context associated with the request. Context is monitored in terms of context parameters that enable the system to be aware. The context parameters include the information of the schedule, location, user interest, associated VOs and CVOs at a specific time and location. Based on the fact that context awareness means changes in the situation, the CVO performs autonomously, also see page: 24062, ¶[03] -The WoO service platform supports a dynamic mechanism to compose the user-centered IoT service in conjunction with the semantic ontology indicating a partial or full relationship among VOs. Thus, the orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications); 
autonomously generating an ontology instance based on the ontology library deployed to the IoT system (At least see page: 20473, ¶[01] -a knowledge-based functional model include context monitoring, decision making, CVO, inference, knowledge base and learning modules, as shown in Figure 14. The context monitoring is responsible for monitoring the context associated with the request. Context is monitored in terms of context parameters that enable the system to be aware. The context parameters include the information of the schedule, location, user interest, associated VOs and CVOs at a specific time and location. Based on the fact that context awareness means changes in the situation, the CVO performs autonomously, also page: 24059, ¶[03] -Combining the VO information and attributes for service composition in WoO increases the scope of IoT services. The user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository. WoO allows objects to collaborate and be harmonized in a semantic ontology); 
modifying, an IoT application based on the ontology instance (At least see Abstract: -
 functionalities of multiple virtual objects are combined with service rules to form composite virtual objects that offer context-aware knowledge-based services, where context awareness plays an important role in enabling automatic modification of the system to reconfigure the services based on the context. Converting the raw data into meaningful information and connecting the information to form the knowledge and storing and reusing the objects in the knowledge base can both be expressed by semantic ontology); and  
10managing, by the IoT application, the IoT system utilizing the IoT application (At least see page: 24062 ¶[03] -orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications).

Muhammad sufficiently discloses an ontology library in the method as set forth above, but Muhammad does not explicitly discloses: wherein the ontology instance is derived from an IoT application executing within the IoT system.

However; Dufresne discloses:
5 wherein the ontology instance is derived from an IoT application executing within the IoT system (At least see Col. 2:16-33 ontology may include information indicating attributes for a set of applications. Examples of the attributes include, but are not limited to, classes, properties, and axioms. An instance of the ontology may be obtained, which corresponds to an application of the set of applications).
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dufresne into Muhammad’s invention because providing ontology-configurable computer programs and/or supplemental functionalities for computer programs via ontology instances. As an example, an application (and/or a computer program thereof) may be supplemented with additional functionalities, e.g., for specializing a business application in a particular domain of interest, without having to modify the application code of the application (and/or without having to recompile such application code to recreate an "updated" version of the executable), to achieve this, for example, a business application may utilize at runtime supplemental information as at least part of its working memory as once suggested by Dufresne (please see Col.2:1-15).

Per claim 14: 
Muhammad discloses:
defined ontological model is composed of a plurality of ontological models (At least see page: 24066, ¶[03] - Device and resource models are implemented using a semantic ontology to abstract the physical devices as well as to control them according to the resource model. These models are interrelated with each other to create VOs on the WoO platform that enable flexible creation of user-centric IoT service model).  

Per claim 15: 
Muhammad discloses:
ontological model is defined by an autonomous system (At least see page:24079, ¶[05] - domain and scope for development of the semantic ontology were defined).  

Per claim 16: 
Muhammad discloses:
ontological model is defined by a machine learning system (At least see page: 24059, ¶[03] - user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository, also see FIG. 14 with related text).  

10 Per claim 17: 
Muhammad discloses:
generated ontology library is configured for an embedded IoT application (At least see pages: 24055-24056 ¶[05] –a virtual world knowledge creation model that synchronizes the virtual world knowledge model and the service logistic model to develop a knowledge-based smart IoT environment).  

Per claim 18: 
Muhammad discloses:
generated ontology library is configured for a 25cloud based IoT application (At least see pages: 24057-24058 - WoO facilitates smart distributed applications that combine from different domains. In order to facilitate simple development, deployment and operation of smart distributed applications).  

CONCLUSION
7.	US Patent Application Publication No. 2018/0239816 A1 to Di Balsamo et al. discloses: “ categorize the extracted elements in accordance with an ontology model, thereby generating ontology components assigned to the extracted elements, wherein a knowledge base comprises data indicative of solutions for requests, and wherein the solutions for requests in the knowledge base are categorized in accordance with the ontology model. The one or more processors search the knowledge base using the generated ontology components, thereby identifying solutions for the request. The one or more processors provide the identified solutions” (please see ¶[0004]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        09/23/2022